DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
With respect to Applicant’s amendment of claims 2, 9 and 16 with regards to minor informalities, the claim objections with respect to the same have been withdrawn.

Response to Arguments
Applicant’s arguments, Pages 7-8 of the Remarks filed November 8, 2022, with respect to 35 U.S.C. 101 have been fully considered, but they are not persuasive.
The Applicant argues, Page 8 Paragraph 2 of the Remarks, that “Applicant respectfully submits that the claims as a whole improve the technological field of debugging of computer software. In particular, the claims recite elements related to identifying and selecting certain bug patterns for revision and then obtaining revised versions of such bug patterns… the computer system itself is improved by being better configured to compile a better bug pattern library. Further, an improved bug pattern library improves software development by providing a more useful tool for identifying and/or implementing patches to correct software bugs.” The Office respectfully disagrees that the current claims “provides an improvement to the functioning of computers or an improvement to other technology or a technical field,” as required by MPEP 2106.05(a). The Office notes that merely “providing a more useful tool for identifying and/or implementing patches to correct software bugs” by having a “better bug pattern library” does not inherently or necessarily improve the functioning of the computer, nor does it provide an improvement to another technology or technical field, as they are defined in MPEP 2106.05(a). The claims do not currently recite language which explicitly states that the “better bug pattern library” is used to “implement patches to correct software bugs”, and as such no improvement to the functioning of computers or an improvement to other technology or a technical field has been positively recited. 
Therefore, for the reasons discussed above and in accordance with guidance provided in MPEP 2106.04(d)(1), the Office maintains that the application or use of the judicial exception in the manner claimed does not meaningfully limit the claims by going beyond generally linking the use of the judicial exception to a particular technological environment, and as such the claims have not been transformed into patent-eligible subject matter. The outstanding 35 U.S.C. 101 rejection of Claims 1-20 has been maintained and is restated below.

With respect to the Applicant’s argument regarding the eligibility of the Mahajan prior art reference, Pages 8-9 of the Remarks, the Office respectfully disagrees and contends that the Mahajan prior art reference continues to be eligible prior art under 35 U.S.C. 102(a)(1). The Applicant argues that the two inventors of the current application, Sonal Mahajan and Mukul Prasad, are authors of the Mahajan et al. Non-Patent Literature (NPL) reference, “Recommending Stack Overflow Posts for Fixing Runtime Exceptions using Failure Scenario Matching,” which names Sonal Mahajan, Mukul R. Prasad and Negarsadat Abolhassani as authors. The Applicant goes on to argue that this overlap of inventors with authors makes the Mahajan NPL reference ineligible as prior art under 35 U.S.C. 102(a)(1), the Office respectfully disagrees and refers the Applicant to MPEP 2153.01(a) “Grace Period Inventor Disclosure Exception” which states:
Office personnel will not apply a disclosure as prior art under AIA  35 U.S.C. 102(a)(1) if it is apparent from the disclosure itself that it is by the inventor or a joint inventor. Specifically, Office personnel will not apply a disclosure as prior art under AIA  35 U.S.C. 102(a)(1)  if the disclosure: (1) was made one year or less before the effective filing date of the claimed invention; (2) names the inventor or a joint inventor as an author or an inventor; and (3) does not name additional persons as authors on a printed publication or joint inventors on a patent. This means that in circumstances where an application names additional persons as joint inventors relative to the persons named as authors in the publication (e.g., the application names as joint inventors A, B, and C, and the publication names as authors A and B), and the publication is one year or less before the effective filing date, it is apparent that the disclosure is a grace period inventor disclosure, and the publication would not be treated as prior art under AIA  35 U.S.C. 102(a)(1). If, however, the application names fewer joint inventors than a publication (e.g., the application names as joint inventors A and B, and the publication names as authors A, B and C), it would not be readily apparent from the publication that it is by the inventor (i.e., the inventive entity) or a joint inventor and the publication would be treated as prior art under AIA  35 U.S.C. 102(a)(1). (emphasis added)

As such the Office maintains that since the current application names fewer joint inventors than the Mahajan NPL publication, it is not readily apparent from the publication that it is by the inventor (i.e. the inventive entity) or a joint inventor and as such the publication would be treated as prior art under 35 U.S.C. 102(a)(1). Therefore the outstanding rejection of Claims 1-20 in light of the teachings of Mahajan in view of Liang has been maintained.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a system and method of generating and revising bug patterns. 
The limitations in Independent Claims 1, 8 and 15 of revising a generated bug pattern based on determined similarities to other generated bug patterns, as drafted, are a process that, under its broadest reasonable interpretation, covers steps that could reasonably be performed in the mind, including with the aid of pen and paper, but for the recitation of generic computer components. That is, the limitations which recite “determining similarities with respect to the respective bug patterns,” and “selecting, based on the similarity determinations, a first bug pattern of the plurality of bug patterns for revision” as drafted, are processes that, under its broadest reasonable interpretation, recite the abstract idea of mental processes.  These limitations encompass a human mind carrying out these functions through observation, evaluation judgment and/or opinion, or even with the aid of pen and paper.  Thus, these limitations recite and fall within the “Mental Processes” grouping of abstract ideas.
This judicial exception is not integrated into a practical application. The claims recite the following additional limitations, “obtaining a plurality of posts from one or more websites, each post including a respective buggy snippet of source code that includes a corresponding error,” “generating a plurality of bug patterns from the plurality of posts in which each respective bug pattern corresponds to a respective buggy snippet and indicates a corresponding bug scenario that leads to the corresponding error of the respective buggy snippet that corresponds to the respective bug pattern” and “obtaining a revised bug pattern that is a revised version of the first bug pattern,” these limitations do nothing more than add insignificant extra solution activity to the judicial exception, such as data gathering and outputting the results of the abstract idea, see MPEP 2106.05(g).  
Further, the “one or more processors” and “one or more non-transitory computer-readable storage media configured to store instructions” elements of Claim 8 are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component, see MPEP 2106.05(f). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, thus failing to integrate the abstract idea into a practical application. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements which recite to “obtain” data, “generate a plurality of bug patterns”, “one or more processors” and “one or more non-transitory computer-readable storage media”  amount to no more than mere instructions to apply the exception using well-known, routine and conventional generic computer component, and merely gathering data and outputting the results of the judicial exception which cannot provide an inventive concept.  See MPEP 2106.05(d).  Thus, Claims 1, 8 and 15 are not patent eligible under 35 U.S.C.101.
With regard to the individual dependent claims:
Claims 2, 9 and 16 recite the additional elements, “determining an occurrence rate of a bug pattern type of the first bug pattern based on the similarity determinations” and “selecting the first post based on the determined occurrence rate of the first bug pattern,” these limitations as drafted, are processes that, under their broadest reasonable interpretation, recite abstract ideas of a mental process.  These limitations encompass a human mind carrying out these functions through observation, evaluation judgment and/or opinion, or even with the aid of pen and paper.  Thus, these “determine” and “select” limitations recite and fall within the “Mental Processes” grouping of abstract ideas. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Claims 3, 10 and 17 recite the additional elements, “determining a revised pattern similarity with respect to the revised bug pattern and a particular post of the plurality of posts”, “grouping the revised bug pattern and the particular post into a pattern cluster based on the revised pattern similarity” and “removing the particular post and its corresponding bug pattern from selection consideration based on the particular post being included in the pattern cluster,” these limitations as drafted, are processes that, under their broadest reasonable interpretation, recite abstract ideas of a mental process.  These limitations encompass a human mind carrying out these functions through observation, evaluation judgment and/or opinion, or even with the aid of pen and paper.  Thus, these “determine”, “group” and “remove … from selection consideration” limitations recite and fall within the “Mental Processes” grouping of abstract ideas. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Claims 4, 11 and 18 recite the additional elements, “determining a dissimilarity with respect to the revised bug pattern and a second bug pattern of the plurality of bug patterns” and “determining whether to select the second bug pattern for revision based on the dissimilarity determination,” these limitations as drafted, are processes that, under their broadest reasonable interpretation, recite abstract ideas of a mental process.  These limitations encompass a human mind carrying out these functions through observation, evaluation judgment and/or opinion, or even with the aid of pen and paper.  Thus, these “determine” limitations recite and fall within the “Mental Processes” grouping of abstract ideas. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Claims 5, 12 and 19 recite the additional element, “determining to select the second bug pattern for revision in response to the determined dissimilarity satisfying a dissimilarity threshold,” this limitation as drafted, is a process that, under its broadest reasonable interpretation, recites the abstract idea of a mental process.  This limitation encompasses a human mind carrying out this function through observation, evaluation judgment and/or opinion, or even with the aid of pen and paper.  Thus, this “determine” limitation recites and falls within the “Mental Processes” grouping of abstract ideas. Accordingly, these additional elements does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Claims 6, 13 and 20 recite the additional element, “determining not to select the second bug pattern for revision in response to the determined dissimilarity not satisfying a dissimilarity threshold,” this limitation as drafted, is a process that, under its broadest reasonable interpretation, recites the abstract idea of a mental process.  This limitation encompasses a human mind carrying out this function through observation, evaluation judgment and/or opinion, or even with the aid of pen and paper.  Thus, this “determine” limitation recites and falls within the “Mental Processes” grouping of abstract ideas. Accordingly, these additional elements does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Claims 7 and 14 recite the additional element, “wherein selecting the second bug pattern is further based on the similarity determinations,” this limitation as drafted, is a process that, under its broadest reasonable interpretation, recites the abstract idea of a mental process.  This limitation encompasses a human mind carrying out this function through observation, evaluation judgment and/or opinion, or even with the aid of pen and paper.  Thus, this “selecting” limitation recites and falls within the “Mental Processes” grouping of abstract ideas. Accordingly, these additional elements does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mahajan et al. (“Recommending Stack Overflow Posts for Fixing Runtime Exceptions using Failure Scenario Matching,” November 2020) in view of Liang et al. (US PGPUB 2018/0060302; hereinafter “Liang”).
Claim 1:
Mahajan teaches a method, comprising: 
obtaining a plurality of posts from one or more websites, each post including a respective buggy snippet of source code that includes a corresponding error (Page 1053 Column 1 Paragraph 2: “First, in most SO [Stack Overflow] discussion posts the question includes a code snippet exemplifying the scenario being discussed. In particular, for posts addressing REs [Runtime Exceptions], the question code snippet naturally includes a structured description of the exception-raising scenario,” wherein the “question code snippet” and “RE [Runtime Exception]” are the “buggy snippet” and “corresponding error” respectively.); and
generating a plurality of bug patterns from the plurality of posts in which each respective bug pattern corresponds to a respective buggy snippet and indicates a corresponding bug scenario that leads to the corresponding error of the respective buggy snippet that corresponds to the respective bug pattern (Page 1052 Column 1 Paragraph 1: “To extract and compare the exception scenario effectively, Maestro first uses the answer code snippets in a post to implicate a subset of lines in the post’s question code snippet as responsible for the exception.” Page 1054 Column 1 Paragraph 1: “Maestro abstracts and canonicalizes the snippets in the Abstract Program Graph (APG)… This APG forms the Exception Scenario Pattern (ESP) for ConcurrentModificationException as per this post. Let us call this pattern APGQ.” Further, Page 1055 Column 2 Paragraph 3: “Our approach can be roughly broken down into two distinct phases, offline mining and analysis of SO posts to index them by Exception Scenario Patterns (ESPs) and real-time matching of the mined SO posts and developer’s buggy code to find the most relevant post,” wherein the “ESPs” are the “bug patterns”.).

With further regard to Claim 1, Mahajan does not teach the following, however, Liang teaches:
determining similarities with respect to the respective bug patterns ([0023] “The service provider can analyze a document based on a knowledge base. Individual text segments (e.g., sentences, phrases, words, etc.) of the document can be tagged… Patterns of the classes can then be located in the tagged text segments to determine motifs such as ‘problem’.” [0158] “The knowledge-base modification module 540 can then determine that the first text segment has a threshold level of similarity to a second, different text segment represented in the dictionary 506 of the knowledge base 502.” Also see paragraphs [0105]-[0106]);
selecting, based on the similarity determinations, a first bug pattern of the plurality of bug patterns for revision; and obtaining a revised bug pattern that is a revised version of the first bug pattern ([0143] “In some examples, the pattern set 508 can be updated dynamically, e.g., to add, remove, or modify patterns, during analysis of a user text or between analyses of two user texts.” [0158] “For example, the phrase ‘SQL SERVER 2012’ is a subset of the phrase ‘SQL SERVER 2012 R2 ENTERPRISE EDITION’… the knowledge-base modification module 540 can determine that the former has the threshold level of similarity to the latter. The knowledge-base modification module 540 can then replace the second text segment in the dictionary 506 of the knowledge base 502 with the first text segment,” wherein the “text segments” are associated with the “patterns” in Liang.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Mahajan with the pattern revision as taught by Liang as “This can permit reducing the memory consumption and computational load of the dictionary 506 while retaining accuracy in identification” (Liang [0158]).

Claim 2:	
Mahajan in view of Liang teaches the method of claim 1. Mahajan does not teach the following, however, Liang teaches:
wherein selecting the first bug pattern based on the similarity determinations includes:
determining an occurrence rate of a bug pattern type of the first bug pattern based on the similarity determinations; and selecting the first post based on the determined occurrence rate of the first bug pattern ([0197] “The first actionable item can occur more frequently in the plurality of documents 802 than the second actionable item, and can thus be ranked higher in the recommendation 828 than the second actionable item. This can permit, e.g., presenting the recommendation 828 including ranked responses to a search query.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Mahajan with the selection based on occurrence rate as taught by Liang in order to “facilitate a decision relating to an update of software” (Liang [0160]).

Claim 3:	
Mahajan in view of Liang teaches the method of claim 1 and Mahajan further teaches
determining a revised pattern similarity with respect to the revised bug pattern and a particular post of the plurality of posts (Page 1054 Column 2 Paragraph 1: “To find if this post matches the exception scenario in the developer’s code, Maestro first represents the buggy code as an APG … and computes a similarity score. The similarity score is calculated as a weighted sum of the structural and data equivalence.”);
grouping the revised bug pattern and the particular post into a pattern cluster based on the revised pattern similarity; and removing the particular post and its corresponding bug pattern from selection consideration based on the particular post being included in the pattern cluster (Page 1057 Column 2 Paragraph 3: “After all of the answer code snippets in the post have been processed, APGQ is pruned by deleting any nodes not annotated through any answer. This pruned APGQ , called the Exception Scenario Pattern (ESP), is then produced as the output of the FSL step.”).

Claim 4:	
Mahajan in view of Liang teaches the method of claim 1. Mahajan does not teach the following, however, Liang teaches:
determining a dissimilarity with respect to the revised bug pattern and a second bug pattern of the plurality of bug patterns ([0023] “The service provider can analyze a document based on a knowledge base. Individual text segments (e.g., sentences, phrases, words, etc.) of the document can be tagged… Patterns of the classes can then be located in the tagged text segments to determine motifs such as ‘problem’.” [0158] “The knowledge-base modification module 540 can then determine that the first text segment has a threshold level of similarity to a second, different text segment represented in the dictionary 506 of the knowledge base 502,” wherein the “level of similarity” necessarily also is a determination of “dissimilarity”.); and
determining whether to select the second bug pattern for revision based on the dissimilarity determination ([0133] “the classification module 530 is configured to compare the confidence value to a predetermined threshold. If the confidence value is below the predetermined threshold, the classification module 530 can transmit or present an indication of the particular text segment, e.g., to a domain expert.” [0271] “determine a first text segment of the text segment(s); determine that the first text segment has a threshold level of similarity to a second, different text segment represented in a dictionary; and replace the second text segment in the dictionary with the first text segment.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Mahajan with the pattern revision as taught by Liang as “This can permit reducing the memory consumption and computational load of the dictionary 506 while retaining accuracy in identification” (Liang [0158]).

Claim 5:	
Mahajan in view of Liang teaches the method of claim 4. Mahajan does not teach the following, however, Liang teaches:
determining to select the second bug pattern for revision in response to the determined dissimilarity satisfying a dissimilarity threshold ([0158] “For example, the phrase ‘SQL SERVER 2012’ is a subset of the phrase ‘SQL SERVER 2012 R2 ENTERPRISE EDITION’… the knowledge-base modification module 540 can determine that the former has the threshold level of similarity to the latter. The knowledge-base modification module 540 can then replace the second text segment in the dictionary 506 of the knowledge base 502 with the first text segment,” wherein the “threshold level of similarity” also serves as the “dissimilarity threshold”.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Mahajan with the pattern revision as taught by Liang as “This can permit reducing the memory consumption and computational load of the dictionary 506 while retaining accuracy in identification” (Liang [0158]).

Claim 6:	
Mahajan in view of Liang teaches the method of claim 4. Mahajan does not teach the following, however, Liang teaches:
determining not to select the second bug pattern for revision in response to the determined dissimilarity not satisfying a dissimilarity threshold ([0158] “For example, the phrase ‘SQL SERVER 2012’ is a subset of the phrase ‘SQL SERVER 2012 R2 ENTERPRISE EDITION’… the knowledge-base modification module 540 can determine that the former has the threshold level of similarity to the latter. The knowledge-base modification module 540 can then replace the second text segment in the dictionary 506 of the knowledge base 502 with the first text segment,” wherein the “threshold level of similarity” also serves as the “dissimilarity threshold”.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Mahajan with the pattern revision as taught by Liang since determination of whether or not to perform pattern revision “can improve the performance of the classifier” (Liang [0190]).

Claim 7:	
Mahajan in view of Liang teaches the method of claim 4 and Mahajan further teaches
wherein selecting the second bug pattern is further based on the similarity determinations (Page 1054 Column 2 Paragraph 1: “To find if this post matches the exception scenario in the developer’s code, Maestro first represents the buggy code as an APG … and computes a similarity score. The similarity score is calculated as a weighted sum of the structural and data equivalence.”).

Claims 8-14:
With regard to Claims 8-14, these claims are equivalent in scope to Claims 1-7 rejected above, merely having a different independent claim type, and as such Claims 8-14 are rejected under the same grounds and for the same reasons as discussed above with regard to Claims 1-7.
With further regard to Claim 8, the claim recites additional elements not specifically addressed in the rejection of Claim 1. The Liang reference also anticipates these additional elements of Claim 8, for example, wherein the system comprises:
one or more processors (Fig. 1: Processing Units 116.); and
one or more non-transitory computer-readable storage media configured to store instructions that, in response to being executed by the one or more processors, cause the system to perform operations (Fig. 1: Computer-Readable Media 118. [0043] “Computer-readable media described herein, e.g., computer-readable media 118, include computer storage media… Computer storage media includes tangible storage units such as… nonvolatile memory.” [0046] “Computer-readable media 118 can store, for example, executable instructions of an operating system 122, an inference engine 124, a training engine 126, and other modules, programs, or applications that are loadable and executable by processing units 116.”).

Claims 15-20:
With regard to Claims 15-20, these claims are equivalent in scope to Claims 1-6 rejected above, merely having a different independent claim type, and as such Claims 15-20 are rejected under the same grounds and for the same reasons as discussed above with regard to Claims 1-6.
With further regard to Claim 15, the claim recites additional elements not specifically addressed in the rejection of Claim 1. The Liang reference also anticipates these additional elements of Claim 8, for example:
One or more non-transitory computer-readable storage media configured to store instructions that, in response to being executed, cause a system to perform operations (Fig. 1: Computer-Readable Media 118. [0043] “Computer-readable media described herein, e.g., computer-readable media 118, include computer storage media… Computer storage media includes tangible storage units such as… nonvolatile memory.” [0046] “Computer-readable media 118 can store, for example, executable instructions of an operating system 122, an inference engine 124, a training engine 126, and other modules, programs, or applications that are loadable and executable by processing units 116.”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is as follows:
Kapur et al. (“A Defect Estimator for Source Code: Linking Defect Reports with Programming Constructs Usage Metrics,” 2020) discusses a novel system to estimate the presence of defects in source code and detect attributes of the possible defects, such as the severity of defect, the system also including finding the source files associated with defect reports by utilizing the defect reports, wherein the defect reports are obtained by scraping various defect reports available at different defect tracking portals.
Zhou (“Intelligent Bug Fixing with Software Bug Knowledge Graph,” 2018) discusses a method to obtain, organize and understand bug knowledge from multi-source software data, including utilizing knowledge graph (KG) technology to explore the deep semantic and structural relationships in the multi-source software data.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNE GONZALES MACASIANO whose telephone number is (571)270-7749. The examiner can normally be reached Monday to Thursday, 10:30 AM to 6:00 PM Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.G.M/Examiner, Art Unit 2194                                                                                                                                                                                                        
/S. Sough/SPE, AU 2192/2194